Citation Nr: 0505431	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-05 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.  Entitlement to an initial compensable rating for left 
foot neuralgia.  

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a back disorder.  

3.  Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions issued by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a May 1999 rating decision the RO granted 
service connection for neuralgia of the left foot and 
assigned a noncompensable rating.  The veteran appealed the 
initial rating assigned.  In an August 2000 rating decision 
the RO denied the veteran's claim for service connection for 
a respiratory disorder and determined that new and material 
evidence to reopen a claim for service connection for a back 
disorder had not been received.  


FINDINGS OF FACT

1.  The left foot neuralgia is not shown to be productive of 
mild, incomplete paralysis.  

2.  In an unappealed February 1995 rating decision the RO 
denied the veteran's claim for service connection for a back 
disorder.  

3.  Evidence received since the February 1995 rating decision 
is new and bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  

4.  There is no probative medical nexus evidence of record 
etiologically linking the veteran's respiratory disorder to 
his active military service or to exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left foot 
neuralgia are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, 
§ 4.124a, Diagnostic Codes 8521 and 8721 (2004); Fenderson v. 
West, 12 Vet. App. 119 (1999).  

2.  Evidence submitted since the February 1995 rating 
decision, wherein the RO denied the veteran's claim for 
service connection for a back disorder, is new and material, 
and the veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7104(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2004).

3.  A respiratory disorder was not incurred in or aggravated 
by the veteran's active military service nor presumed to be 
related to exposure to herbicides.  38 U.S.C.A. §§ 1110, 
1111, 1112, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An Initial Compensable Rating For Left Foot Neuralgia  

Service medical records show that in April 1967 the veteran 
was injured when he accidentally shot himself during a mortar 
attack near Quan Loi.  He sustained a missile wound to the 
left foot.  There was no nerve or artery involvement.  The 
veteran received surgical aftercare for a gunshot wound to 
the left foot in June 1967.  

In a May 1999 rating decision the RO granted service 
connection for neuralgia of the left foot and assigned a 
noncompensable rating.  This is an initial rating from the 
grant of service connection.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155. Separate diagnostic 
codes identify the various disabilities.  The provisions of 
38 C.F.R. § 4.1 require that each disability be reviewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
The provisions of 38 C.F.R. § 4.2 require that medical 
reports be interpreted in light of the whole-recorded history 
and that each disability must be considered from the point of 
view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect the claimants 
against adverse decisions based on a single incomplete or 
inaccurate report to enable the VA to make a more precise 
evaluation of the level of disability and of any changes in 
the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  

The veteran was scheduled for a VA examination in October 
2002 but failed to report for that examination.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  Since this is an initial rating from the grant 
of service connection the veteran's left foot neuralgia will 
be rated based on the evidence of record.  

The veteran's left foot neuralgia was rated under Diagnostic 
Code 8721 for neuralgia of the external popliteal nerve.  
38 C.F.R. § 4.124a (2004).  Neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.  

Mild incomplete paralysis of the external popliteal nerve is 
rated as 10 percent disabling.  Moderate incomplete paralysis 
of the external popliteal nerve is rated as 20 percent 
disabling.  Severe incomplete paralysis of the external 
popliteal nerve is rated as 30 percent disabling.  Complete 
paralysis of the external popliteal nerve with foot drop and 
slight droop of first phalanges of all toes, cannot dorsiflex 
the foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes is rated as 
40 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 
8521.  

At the May 1999 VA examination the left foot did not look 
different from the right foot.  The VA examiner did not see 
either the entry or the exit scars.  The veteran was able to 
stand on his toes and heels.  He could wiggle his ankles.  He 
could wiggle his toes.  The diagnosis was neuralgia of the 
left foot secondary to gunshot wound in the left foot.  The 
VA examiner noted that the other medical conditions that 
involve the foot were not related to his gunshot wound.  

The February 2000 VA medical record revealed that the left 
foot range of motion was within normal limits.  Muscle power 
was normal.  

At the September 2000 VA examination power, tone and bulk 
were normal in dorsiflexion and plantar flexion bilaterally, 
also in inversion and eversion bilaterally.  Sensory 
examination was normal bilaterally.  Deep tendon reflexes 
were somewhat diminished in the ankle jerks.  Plantar 
responses were downgoing.  Range of motion at the ankle was 0 
to 20 degrees of dorflexion and 0 to 45 degrees of plantar 
flexion.  The impression was that the veteran had symptoms of 
paresthesia and pain in the left foot.  The examiner 
indicated that it was possible that the service connected 
wound to his foot resulted in traumatic neuropathy.  However, 
he also had a history of lumbosacral disk herination and 
subsequent surgery.  It was also possible that he may have 
radiculopathy related to the low back pain and previous 
surgery.  

The October 2000 VA electromyography of the left lower 
extremity muscles showed no denervation potentials.  The 
nerve conduction study revealed bilaterally decreased 
amplitude of the peroneall and tibial compound muscle action 
potentials with decreased distal nerve conduction velocity 2, 
absent peroneal F wave response, prolonged bilateral Tibial 
H-reflex latency, and absent sural sensore nerve action 
potential bilaterally.  The conclusions were axonal and 
demyelinating sensory motor peripheral polyneuropathy left 
worse than the right.  

The May 2002 through June 2002 VA medical record showed that 
the veteran was seen in the podiatry clinic for diabetic 
neuropathy of the left lower extremity.  In May 2002 there 
was seepage from the chronic left leg venous insufficiency 
secondary to Type 2 diabetes.  In June 2002 the veteran had a 
venous left leg ulcer.  Zipper compression stockings 
customized for venous insufficiency were ordered.  The 
veteran's Type 2 diabetes was under control.  He was doing 
the elevation and leg exercises.  The prognosis was 
excellent.  The veteran would need to wear the stocking for a 
lifetime.  

In reviewing the evidence of record in the context of the 
criteria by which the veteran's disability is evaluated, the 
Board concludes that the evidence fails to show the presence 
of mild incomplete paralysis of the external popliteal nerve 
of the left foot.  As set forth above, the veteran is not 
shown to have had any particular treatment for this 
disability, and he is able to ambulate.  (It would appear 
that any impairment in that regard has been attributed to the 
veteran's low back disability and diabetes, since the VA 
medical record shows that the veteran was seen for diabetic 
neuropathy of both lower extremities).  In addition, the 
veteran's reflexes have been shown to remain largely intact, 
only somewhat diminished, and the report of an EMG conducted 
with respect to the left lower extremity revealed no 
denervation potentials.  Under these circumstances, the Board 
finds that mild incomplete paralysis of the external 
popliteal nerve of the left foot has not been shown, and the 
appeal in this regard is denied.  




II.  New and Material 

In a February 1995 rating decision the RO denied the 
veteran's claim for service connection for a back disorder.  
The veteran was notified in February 1995.  The veteran did 
not file a Notice of Disagreement.  A claimant, or his or her 
representative, must file a Notice of Disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  38 U.S.C.A. § 7105(b)(1) (West 1991 & 
Supp. 2002); 38 C.F.R. § 20.302(a) (2004).  A determination 
on a claim by the agency of original jurisdiction of which 
the claimant is properly notified is final if an appeal is 
not perfected.  38 C.F.R. § 20.1103 (2004).  

In October 1998 the veteran requested to reopen his claim for 
service connection for a back disorder.  In February 1999 the 
RO determined that new and material evidence to reopen the 
claim for service connection for a back disorder had not been 
received.  The veteran was notified in March 1999.  He 
submitted a timely Notice of Disagreement in October 1999.  
The RO never sent the veteran a Statement of the Case prior 
to denying the issue again in August 2000.  

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108 (West 1991 & Supp.2002); 38 C.F.R. § 20.1105 
(2004).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002).  In determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material, "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (West Supp. 2002).  
However, nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C. § 5103A(f) (West Supp. 2002).

If the Board finds that new and material evidence has not 
been received, that is where the analysis must end.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If, on the other hand, the Board 
determines that new and material evidence has been submitted, 
then the claim must be reopened and the former disposition 
reviewed based on the entire record.  38 U.S.C.A. § 5108.  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 
3.156(a).  However, the revised regulation applies to any 
claim to reopen received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (August 29, 2001).  As this claim to reopen 
was received on October 6, 1998, prior to August 29, 2001, 
the revised regulation is not applicable.

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

The evidence, which was in the file at the time that this 
case was considered by the RO in February 1995 included 
service medical records (showing back complaints), private 
medical records and a September 1994 VA examination report.  

The evidence submitted since the February 1995 RO decision 
includes the veteran's testimony which provides a meaningful 
elaboration on the chronic nature of his in-service and post 
service back complaints and may be considered to bear 
directly and substantially upon the specific matter under 
consideration, that is service connection for a back 
disorder.  This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened.  

III.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The veteran's contends that he has a respiratory disorder 
that is due to exposure to herbicides during service.  A 
disease associated with exposure to certain herbicide agents 
listed in § 3.309 will be considered to have been incurred in 
or aggravated by service even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a).  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, Chronic 
lymphocytic leukemia, Multiple myeloma, Non-Hodgkin's 
lymphoma, Acute and subacute peripheral neuropathy, Porphyria 
cutanea tarda, Prostate cancer, Respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and Soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e).  

Service medical records show that the veteran was seen for an 
upper respiratory infection, etiology undetermined in June 
1967.  

Post service private medical statement, dated June 1994, 
reveals that the veteran was being treated for obstructive 
lung disease.  An August 1994 private medical statement 
indicates that the veteran had been treated since April 1984 
for restrictive lung disease due to morbid obesity.  A 
September 1994 VA examination report included a diagnosis of 
restrictive lung disease, and an October 1998 VA chest x-ray 
impression was probable mild chronic obstructive pulmonary 
disease.  July 2001 VA chest x-ray impressions were pulmonary 
hyperinflation raising the possibility of chronic obstructive 
pulmonary disease, left lung fibrosis or disk atelectasis.  
The Board notes that none of these post service diagnosed 
respiratory disorders are included among the diseases for 
which service connection may be presumed as due to herbicide 
exposure.  

Further, the medical evidence of record does not show a nexus 
or link between the veteran's in-service upper respiratory 
infection and any post service respiratory disorder.  The 
medical evidence of record does not show a nexus or link 
between the veteran's post service respiratory disorder and 
herbicide exposure.  In fact, the August 1994 private medical 
statement indicated that the veteran's respiratory disorder 
was secondary to his obesity.  See Boyer, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  See also Maggitt, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard, 13 Vet. App. 546, 548 (2000); Collaro, 136 F.3d 
1304, 1308 (Fed. Cir. 1998); Mercado-Martinez, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas, 3 Vet. App. 542, 
548 (1992).  

Thus, inasmuch as there is no medical evidence of record to 
the effect that a respiratory disorder was causally linked to 
service or exposure to herbicides, service-connection for a 
respiratory disorder is not warranted.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993); Hickson v. West, 12 Vet. App. 
247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); 
Rose v. West, 11 Vet. App. 169, 171 (1998); see also 38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

IV.  Duty To Assist  

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record, information and evidence which is necessary to 
substantiate the claim, information and evidence which VA 
will seek to provide, the information and evidence which the 
claimant is expected to provide and request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1); see 38 
U.S.C. § 5103A(g).

VA satisfied these duties by means of letters to the veteran 
from the RO dated in May 2002 and September 2003 which 
addressed what the evidence must show to establish 
entitlement; what information or evidence was still needed 
from the appellant; what the appellant could do to help with 
the claim; VA's duty to assist the appellant to obtain 
evidence for the claim; and what had been received.  In this 
way, VA has satisfied its notice requirements including 
advising the veteran to submit all pertinent evidence he 
possesses.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In May 1999 and August 2000 prior to the enactment 
of the VCAA, the RO initially denied the claims on appeal.  
The veteran was not provided VCAA notice until May 2002 and 
September 2003.  After the content-complying RO letters the 
veteran's claims were again considered by the RO in the 
January 2004 supplemental statement of the case.  Here, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  There is no 
indication that the disposition of the claims would not have 
been different had the appellant received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and his available post service private and VA medical 
records.   

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA medical examinations 
in September 1994, May 1999, September 2000 and October 2002.  
The veteran failed to report for the October 2002 VA 
examination.  Therefore, the Board concludes that no further 
assistance to the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).




ORDER

An initial compensable rating for left foot neuralgia is 
denied.  

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a back 
disorder is reopened, and to this extent only, granted.  

Service-connection for a respiratory disorder is denied.  


REMAND

The veteran's claim of entitlement to service connection for 
a back disorder has been reopened, and additional development 
is necessary.   

The service medical records show that the veteran was seen 
for back spasms vs. herniated nucleus pulposus in March 1967 
and back trouble in October 1967.  In July 1967 the veteran 
was treated for severe back spasms.  Moderate left 
paravertebral spasm were reported.  The impression was 
moderate low back strain.  The September 1994 VA examination 
diagnosis was degenerative disk disease and degenerative 
arthritis L3, L5.  A VA orthopedic examination is necessary 
to determine if a back disorder was incurred in or aggravated 
during service.  The VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  In the 
case of a claim for disability compensation, the assistance 
provided by the VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. § 
3.159(c)(4) (2004); Littke v. Derwinski, 1 Vet. App. 90 
(1991).  

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

1.  Afford the appellant a VA examination to 
determine the nature and etiology of any current 
back disorder.  The claims folder should be made 
available to the examiner for review in conjunction 
with the examination.  The examiner is requested to 
provide a diagnosis of any current back disorder.  
The examiner is requested to render an opinion as 
to whether it is at least as likely as not that any 
current back disorder had its onset in-service or 
is otherwise related to complaints noted in 
service.  All necessary tests should be conducted.  
The examiner should provide a complete rationale 
for all conclusions reached and opinions expressed.  

2.  Following completion of the foregoing, review 
the claims folder and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete appropriate corrective action is to be 
implemented.  

3.  If the benefit sought on appeal is not granted 
both the appellant and the appellant's 
representative should be provided a supplemental 
statement of the case on the issue and afforded the 
appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


